Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
Response to Amendment
This action is responsive to the amendments filed 5/3/21. As directed, Claims 1, 8, and 15 have been amended, claims 24-27 added, and claims 12, 19 cancelled. Thus claims 1-2, 4, 6-9, 11, 13-16, 18, 20-27 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12, 14-16, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (U.S. Patent No. 6,624,396, hereinafter “Witt”) in view of Hara et al. (US Pat. 5300757, hereinafter “Hara”).
Regarding claim 1, Witt discloses, in Figs. 1-3, a toaster [Fig. 1, element 10], comprising:
a housing [Fig. 1, element 12]; 
a conveyor [the “conveyor” described in Col. 4, lines 15-16: “Baskets 20 are moved by the conveyor through toasting zone of oven 10”] configured to support food products [Fig. 1, element 18]; 
a motor [Fig. 3, element 60] configured to drive the conveyor [Col. 5, lines 32-33 “a motor driven conveyor for carrying food or other products”] to move the food products  through the housing [Col. 4, lines 15-16 “Baskets 20 are moved by the conveyor through toasting zone of oven 10”]; 
a heating element [Fig. 2, element 30] disposed adjacent the conveyor [Col. 4, lines 24-26 “elements 30 are preferably configured into two banks, one on either side of the conveyor”] and configured to emit thermal energy toward the food products [Col. 4, lines 24-27 “elements 30... provide heating to both sides of food product 18 as it travels through oven 10”] as the food products  are moved through the housing [Col. 4, lines 24-27 “elements 30...provide heating to both sides of food product 18 as it travels through oven 10”];
a temperature sensor [Fig. 3, element 52] configured to sense a temperature within the housing [Col. 2, lines 62-65 “The system includes a temperature sensor configured to sense the temperature of the conveyor oven at a product heating region near the conveyor”; Col. 3, lines 19-20 “A temperature-sensing device generates a temperature signal based upon the temperature within the oven housing”];
Fig. 3, “microprocessor” 56] operatively coupled to the temperature sensor [Col. 6, lines 36-38 “microprocessor 56 preferably receives input signals from...temperature sensor 52”] and configured to: 
control the motor [Col. 6, lines 36-39 “microprocessor 56...provides an output signal to control the speed of motor 60”] to drive [Col. 5, lines 32-33 “a motor driven conveyor for carrying food or other products”] the conveyor [Col. 4, lines 15-16 “Baskets 20 are moved by the conveyor through toasting zone of oven 10”] at a conveyor speed [Col. 6, lines 36-39 “microprocessor 56...provides an output signal to control the speed of motor 60”],
store [Col. 3, lines 1-2 “a controller having temperature data storage capacity”; Col. 6, line 53 “Microprocessor 56 includes a memory storage”] the sensed temperature within the housing [Col. 2, lines 62-65 “The system includes a temperature sensor configured to sense the temperature of the conveyor oven at a product heating region near the conveyor”; Col. 3, lines 19-20 “A temperature-sensing device generates a temperature signal based upon the temperature within the oven housing”]  as a function of time [Col. 6, lines 50-52 “Microprocessor 50 calculates a steady state oven temperature by averaging the normal running oven temperature over a suitable time period, preferably five minutes” See that the microprocessor 56 or controller is capable of dealing with time], and
vary the conveyor speed [Col. 3, lines 3-9 “The controller receives an input signal from the temperature sensor and an input signal from the speed adjustment input and in some cases from a motor speed sensor to perform operations on the stored temperature data and the input signals to provide an output signal to control the speed of the motor according to changes in the temperature of the conveyor oven”] according to a first motor speed compensation formula in Col. 6, lines 43-46: “[i]n normal operation, the amount of heating or toasting of the food product is controlled by manual adjustment of speed adjustment input 54 in a conventional manner.” If the food load does not change, then the oven temperature remains close to the steady state oven temperature, and “normal” operation takes place, wherein the conveyor speed is varied according to a formula which depends on the manual speed adjustment by the user, i.e. the “first motor speed compensation formula.”]; 
determine if a change in an amount of food products being heated has occurred [“determining when a change in load of products has occurred,” Col. 3 lines 33-34] based on a change in temperature [Col. 3, lines 32-35 “sensing a temperature within the conveyor oven, determining when a change in load of products has occurred based on a change in the sensed temperature”], by comparing the temperature Col. 6, lines 60-67 “When the instantaneous oven temperature decreases (e.g. by the introduction of a new load of food products to be heated) by a pre-selected number of degrees Fahrenheit or Celsius below the steady state oven temperature, microprocessor 56 interrupts the steady state temperature calculation and changes the output signal to reduce the speed of motor 60 in proportion to the temperature drop” See that Witt teaches a threshold value to determine that a change in load or the amount of food products being heated has occurred that is a pre-selected number of degrees from the calculated steady state oven temperature.] and 
vary the conveyor speed [Col. 3, lines 3-9 “The controller receives an input signal from the temperature sensor and an input signal from the speed adjustment input and in some cases from a motor speed sensor to perform operations on the stored temperature data and the input signals to provide an output signal to control the speed of the motor according to changes in the temperature of the conveyor oven”] according to a second motor speed compensation formula in response to a determination that the amount of food products being heated has changed [“[w]hen the…temperature decreases (e.g. by the introduction of a new load of food products to be heated)…microprocessor 56…changes the output signal to reduce the speed of motor 60 in proportion to the temperature drop,” (emphasis added), Col. 6 lines 60-66, where this proportion al change is the “second motor speed compensation formula” and the amount of food products being heated has changed because more food products have been introduced]. 
Witt is silent on said controller being configured to: calculate a derivative of said sensed temperature with respect to time, and determine if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold value [Witt teaches using a “change in the sensed temperature,” Col. 3 lines 34-35, but not the derivative].
Regarding calculating the derivative: Hara teaches, in a cooking apparatus with a temperature sensor, calculating a derivative of a sensed temperature with respect to time [“temperature gradient computing means responsive to detection values produced from said temperature sensor means during said temperature increase interval for obtaining a value of temperature gradient of said food material during said temperature increase interval;” Col. 4 lines 66-Col. 4 line 2], and determining if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold value [“The value determined for the temperature gradient provides an estimate of the quantity of food material that is to be cooked. That is to say, the smaller the amount of food material, the greater will be the value of the temperature gradient, and conversely the greater the amount of food material the smaller will be the value of temperature gradient,” Col. 1 line 64-Col. 2 line 2. Furthermore, the gradient of temperature is compared to a threshold value to determine whether it is “small,” “large,” or “normal,” as in Col. 21, lines 39-45]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Witt by configuring the controller to calculate a derivative of the sensed temperature with respect to time and determine if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold value as taught by Hara in order to allow the system to provide “optimum level of heating power” [Hara Col. 2 lines 54-55].
As noted above, Witt teaches determining that a change in the amount of food has occurred based on a temperature being compared to a threshold value. Hara above teaches calculating a derivative of the sensed temperature with respect to time in order to determine the amount of food present. Thus, it would be obvious to a person having ordinary skill in the art, when Witt in view of Hara is further modified by Witt, to use the rate or derivative term computed by the controller, as taught by Harris, in place of the “change in the sensed temperature” of Witt, and comparing that derivative to a threshold, to timely detect that a change in the sensed temperature has occurred so that the controller can compensate for the change in an amount of food products being heated.
Regarding claim 2, Witt in view of Hara teaches the invention as set forth above. Witt further discloses a speed adjustment input device [Figs. 1 and 3, “motor speed adjustment input” 54] operatively coupled to said controller [Col. 6, lines 36-37 “microprocessor 56 preferably receives input signals from speed adjustment input 54”], wherein the speed adjustment input device is configured to provide a speed setting [Col. 5, lines 20-21 “The user can adjust conveyor speed using a speed adjustment input shown as knob 54”] for said motor, and wherein said controller is configured to vary said conveyor speed [Col. 6, lines 36-39 “microprocessor 56...provides an output signal to control the speed of motor 60”] based on the speed setting [Col. 5, lines 20-21 “The user can adjust conveyor speed using a speed adjustment input shown as knob 54”].
Regarding claims 7, 24, and 25, Witt discloses the controller is configured to vary the conveyor speed based on a heatup operation [“As temperature [increases]…the [controller]…will…increase motor speed [of the conveyor],” Col. 7 lines 2-5] or cooldown operation [the controller “responds to a decrease in steady state oven temperature by slowing the conveyor,” Col. 2 line 49-50]. 
Regarding claim 8, Witt as modified by Hara discloses the control system [“control system” Col. 1 line 7 of Witt] for a toaster [Fig. 1, element 10 of Witt] including a motor configured to drive a conveyor to move food products past a heating element [see claim 1 above], where the control system comprises a temperature sensor and controller substantially as set forth with respect to claim 1 above. 
Regarding claim 9, Witt as modified by Hara discloses the control system having the speed adjustment input device substantially as set forth with respect to claim 2 above.
Regarding claim 14, the modified Witt discloses the control system having the speed adjustment input device substantially as set forth with respect to claim 7 above.
Regarding claim 15, Witt discloses a method of controlling a speed at which [Col. 3, lines 27-28 “a method of controlling the speed at which”] a motor [Fig. 3, element 60] drives a conveyor [Col. 3, line 28 “motor drives a conveyor”] to move [Col. 3, lines 28-29 “to move products”] food products [Fig. 1, element 18] through [Col. 3, line 29 “through a conveyor oven”] a toaster [Fig. 1, element 10], said method comprising:
sensing a temperature within the toaster [Col. 2, lines 62-65 “The system includes a temperature sensor configured to sense the temperature of the conveyor oven at a product heating region near the conveyor”; Col. 3, lines 19-20 “A temperature-sensing device generates a temperature signal based upon the temperature within the oven housing”] at multiple points in time [Col. 6, lines 50-52 “Microprocessor 50 calculates a steady state oven temperature by averaging the normal running oven temperature over a suitable time period, preferably five minutes” See that the microprocessor 56 or controller measures the oven temperature multiple times over a period of time in order to calculate an average for the steady state oven temperature];
storing [Col. 3, lines 1-2 “a controller having temperature data storage capacity”; Col. 6, line 53 “Microprocessor 56 includes a memory storage”] the sensed temperature [Col. 2, lines 62-65 “The system includes a temperature sensor configured to sense the temperature of the conveyor oven at a product heating region near the conveyor”; Col. 3, lines 19-20 “A temperature-sensing device generates a temperature signal based upon the temperature within the oven housing”] as a function of time [Col. 6, lines 50-52 “Microprocessor 50 calculates a steady state oven temperature by averaging the normal running oven temperature over a suitable time period, preferably five minutes” See that the microprocessor 56 or controller is capable of computing a running average and thus working with time];
determining an output speed of the motor [Col. 3, lines 3-9 “The controller receives an input signal from the temperature sensor and an input signal from the speed adjustment input and in some cases from a motor speed sensor to perform operations on the stored temperature data and the input signals to provide an output signal to control the speed of the motor according to changes in the temperature of the conveyor oven”]; and 
determining an output speed of the motor according to a first motor speed compensation formula in response to a determination that the amount of food products being heated has not changed [Col. 6, lines 43-46: “[i]n normal operation, the amount of heating or toasting of the food product is controlled by manual adjustment of speed adjustment input 54 in a conventional manner.” If the food load does not change, then the oven temperature remains close to the steady state oven temperature, and “normal” operation takes place, wherein the conveyor speed is varied according to a formula which depends on the manual speed adjustment by the user, i.e. the “first motor speed compensation formula.”]; and 
determining an output speed of the motor according to a second motor speed compensation formula in response to a determination that the amount of food products being heated has changed [“[w]hen the…temperature decreases (e.g. by the introduction of a new load of food products to be heated)…microprocessor 56…changes the output signal to reduce the speed of motor 60 in proportion to the temperature drop,” (emphasis added), Col. 6 lines 60-66, where this proportion al change is the “second motor speed compensation formula” and the amount of food products being heated has changed because more food products have been introduced],
controlling the speed of the motor [Col. 6, lines 36-39 “microprocessor 56...provides an output signal to control the speed of motor 60”] to operate at the output speed [Col. 3, lines 3-9 “The controller receives an input signal from the temperature sensor and an input signal from the speed adjustment input and in some cases from a motor speed sensor to perform operations on the stored temperature data and the input signals to provide an output signal to control the speed of the motor according to changes in the temperature of the conveyor oven”].
Witt teaches determining if a change in an amount of food products being heated has occurred [“determining when a change in load of products has occurred,” Col. 3 lines 33-34] based on a change in temperature [Col. 3, lines 32-35 “sensing a temperature within the conveyor oven, determining when a change in load of products has occurred based on a change in the sensed temperature”], by comparing the temperature Col. 6, lines 60-67 “When the instantaneous oven temperature decreases (e.g. by the introduction of a new load of food products to be heated) by a pre-selected number of degrees Fahrenheit or Celsius below the steady state oven temperature, microprocessor 56 interrupts the steady state temperature calculation and changes the output signal to reduce the speed of motor 60 in proportion to the temperature drop” See that Witt teaches a threshold value to determine that a change in load or the amount of food products being heated has occurred that is a pre-selected number of degrees from the calculated steady state oven temperature.] and 
Witt is silent on calculating a derivative of said sensed temperature with respect to time, and determining if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold value [Witt teaches using a “change in the sensed temperature,” Col. 3 lines 34-35, but not the derivative].
Regarding calculating the derivative: Hara teaches, in a cooking apparatus with a temperature sensor, calculating a derivative of a sensed temperature with respect to time [“temperature gradient computing means responsive to detection values produced from said temperature sensor means during said temperature increase interval for obtaining a value of temperature gradient of said food material during said temperature increase interval;” Col. 4 lines 66-Col. 4 line 2], and determining if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold value [“The value determined for the temperature gradient provides an estimate of the quantity of food material that is to be cooked. That is to say, the smaller the amount of food material, the greater will be the value of the temperature gradient, and conversely the greater the amount of food material the smaller will be the value of temperature gradient,” Col. 1 line 64-Col. 2 line 2. Furthermore, the gradient of temperature is compared to a threshold value to determine whether it is “small,” “large,” or “normal,” as in Col. 21, lines 39-45]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Witt by configuring the controller to calculate a derivative of the sensed temperature with respect to time and determine if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold value as taught by Hara in order to allow the system to provide “optimum level of heating power” [Hara Col. 2 lines 54-55].
As noted above, Witt teaches determining that a change in the amount of food has occurred based on a temperature being compared to a threshold value. Hara above teaches calculating a derivative of the sensed temperature with respect to time in order to determine the amount of food present. Thus, it would be obvious to a person having ordinary skill in the art, when Witt in view of Hara is further modified by Witt, to use the rate or derivative term computed by the controller, as taught by Harris, in place of the “change in the sensed temperature” of Witt, and comparing that derivative to a threshold, to timely detect that a 
Regarding claim 16, Witt in view of Harris teaches the invention as set forth above. Witt further teaches further comprising receiving a speed setting [Col. 5, lines 20-21 “The user can adjust conveyor speed using a speed adjustment input shown as knob 54”] for said motor from a speed adjustment input device [Figs. 1 and 3, element 54], wherein said output speed of said motor is determined based on the speed setting [Col. 5, lines 20-21 “The user can adjust conveyor speed using a speed adjustment input shown as knob 54”; Col. 6, lines 8-9 “incremental changes to speed adjustment input 54 results in correspondingly uniform changes in motor speed”].
Regarding claim 21, Witt further discloses the first motor speed compensation formula is a function of a first set of inputs [see claim 1 above and Col. 6, lines 43-46; the first motor speed compensation formula depends on the set of speed adjustment inputs entered by the user], and the second motor speed compensation formula is a function of a second set of inputs different from the first set of inputs [see claim 1 above and Col. 6 lines 60-66; the second set of inputs is the temperature change within the housing].
Regarding claim 22, Witt further discloses the first set of inputs includes a current operator setting [see claim 1 above and Col. 6, lines 43-46; the first motor speed compensation formula depends on the set of speed adjustment inputs entered by the user].
Regarding claim 23, Witt further discloses the first set of inputs includes a current temperature within the housing [see claim 1 above and Col. 6 lines 60-66; the second set of inputs is the temperature change within the housing which includes the current temperature as one of its inputs].
Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Hara as applied to claims 1, 8, or 15 above, and further in view of Wassick et al. (U.S. Patent No. 6,056,781, hereinafter “Wassick”).
Regarding claim 4, Witt in view of Hara teaches the invention as claimed and as discussed above. Witt further teaches wherein said controller is configured to determine said sensed temperature [Col. 6, lines 36-38 “microprocessor 56 preferably receives input signals from...temperature sensor 52”] based on current operating conditions of said toaster [Col. 3, lines 19-20 “A temperature-sensing device generates a temperature signal based upon the temperature within the oven housing”].
Witt in view of Hara is silent on the controller being configured to determine a predicted derivative of said sensed temperature based on current operating conditions of said toaster, and wherein said controller is configured to compare said derivative to the predicted derivative in order to determine whether or not said change in said amount of food products being heated has occurred.
Wassick teaches a “model predictive controller” [Abstract, line 1] and “process control methodologies...particularly to a process control method and system which seeks to optimize real-time control by using a model and a variable prediction mechanism to anticipate and respond to future process events” [Col. 1, lines 8-12] wherein said controller is configured to determine a predicted derivative [Abstract, lines 1-12 “A model predictive controller for a process control system which includes a real time executive sequencer and an interactive modeler. The interactive modeler includes both a process model and an independent disturbance model. The process model represents the dynamic behavior of the physical process, while the disturbance model represents current and future deviations from the process model. The interactive modeler estimates current process states from the process model and input data received from the executive sequencer. The executive sequencer then projects a set of future process parameter values, which are sought to be controlled, over a predetermined control horizon”; Col. 12, lines 28-34 “State estimation techniques are methods for determining the values of the state variables from only a knowledge of the process inputs and outputs...Sequential techniques continually update the state variable estimates based on current and past process measurements”; Col. 13, lines 66-67 and Col. 14, lines 1-4 “the process model must be modified or enhanced to account for the unknown disturbances and model errors. To account for model error and disturbances that have affected the process, one approach is to incorporate an estimate of the future disturbances into the controller formulation.” See that Wassick teaches a controller that continually updates values for current conditions of a device or system and also calculates estimates of future values that incorporate the outcomes of disturbances.] It would be obvious to a person having ordinary skill in the art, to modify Witt in view of Hara by Wassick, such that the controller would not only calculate the derivative but also a predicted derivative so that the controller has both the current value of the derivative and the future value of the predicted derivative in order to predict “the response of the system to past and future control actions” [Wassick, Col. 9, lines 50-51] so as to “optimize real-time control” [Wassick, Col. 1, line 10] of said sensed temperature based on current operating conditions of said toaster, and wherein said controller is configured to Col. 14, lines 28-32 “a variable estimate of the future disturbances is provided using a window of past disturbances to predict future disturbances. The trajectory of the past and current disturbances are used to update an evolving disturbance model” See that the process control method taught by Wassick involves using past and current known values to predict future values which are all used in order to “optimize real-time control” (Wassick, Col. 1, line 10)]. It would be obvious to a person having ordinary skill in the art that this process involves comparing these known and predicted values, such as the derivative and the predicted derivative, in order to make optimal control decisions. In addition, it would be obvious to a person having ordinary skill in the art, when Witt in view of Harris is modified by Wassick, that comparing known values to predicted values not only optimizes the control system but also enables detection that a change in the sensed temperature has occurred so that the controller can compensate for the change in load] in order to determine whether or not said change in said amount of food products being heated has occurred.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Witt in view of Hara with the teachings of Wassick wherein said controller is configured to determine a predicted derivative of said sensed temperature based on current operating conditions of said toaster, and wherein said controller is configured to compare said derivative to the predicted derivative in order to determine whether or not said change in said amount of food products being heated has occurred because Wassick teaches how to “optimize the control methodology by anticipating future process events or states and selecting the most beneficial set of control changes” [Wassick, Col. 1, lines 60-62].
Regarding claim 6, Witt in view of Hara teaches the invention as set forth above. Witt further teaches wherein said controller is configured to determine a steady state temperature [Col. 6, lines 50-51 “Microprocessor 50 calculates a steady state oven temperature”] within said housing, and wherein said controller is configured to vary said conveyor speed based on the steady state temperature [Col. 6, lines 60-67 “When the instantaneous oven temperature decreases (e.g. by the introduction of a new load of food products to be heated) by a pre-selected number of degrees Fahrenheit or Celsius below the steady state oven temperature, microprocessor 56 interrupts the steady state temperature calculation and changes the output signal to reduce the speed of motor 60 in proportion to the temperature drop”].
Witt in view of Hara is silent on wherein said controller is configured to determine a predicted steady state temperature within said housing, and wherein said controller is configured to vary said conveyor speed based on the predicted steady state temperature.
Wassick teaches wherein said controller is configured to determine a predicted steady state temperature within a housing, [Abstract, lines 1-12 “A model predictive controller for a process control system which includes a real-time executive sequencer and an interactive modeler…The executive sequencer then projects a set of future process parameter values, which are sought to be controlled, over a predetermined control horizon”; Col. 12, lines 28-34 “State estimation techniques are methods for determining the values of the state variables from only a knowledge of the process inputs and outputs... Sequential techniques continually update the state variable estimates based on current and past process measurements”; Col. 13, lines 66-67 and Col. 14, lines 1-4 “the process model must be modified or enhanced to account for the unknown disturbances and model errors. To account for model error and disturbances that have affected the process, one approach is to incorporate an estimate of the future disturbances into the controller formulation” See that Wassick teaches a controller that continually updates values for current conditions of a device or system and also calculates estimates of future values that incorporate the outcomes of disturbances. It would be obvious to a person having ordinary skill in the art, when Witt in view of Harris is modified by Wassick, that the controller would not only calculate the steady state temperature but also a predicted steady state temperature so that the controller has both the current value of the steady state temperature and the future value of the predicted steady state temperature in order to predict “the response of the system to past and future control actions” (Wassick, Col. 9, lines 50-51) so as to “optimize real-time control” (Wassick, Col. 1, line 10)] and wherein said controller is capable of varying a conveyor speed based on the predicted steady state temperature [Col. 14, lines 28-32 “a variable estimate of the future disturbances is provided using a window of past disturbances to predict future disturbances. The trajectory of the past and current disturbances are used to update an evolving disturbance model” See that the process control method taught by Wassick involves using past and current known values to predict future values which are all used in order to “optimize real-time control” (Wassick, Col. 1, line 10). It would be obvious to a person having ordinary skill in the art that this process involves comparing these known and predicted values, such as the steady state temperature and the predicted steady state temperature, in order to make optimal control decisions. In addition, it would be obvious to a person having ordinary skill in the art, upon modifying the apparatus of Witt-Hara by Wassick, that comparing known values to predicted values not only optimizes the control system but also enables detection that a change in the sensed temperature has occurred so that the controller can compensate for the change in load by varying conveyor speed].
Thus, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Witt in view of Hara with the teachings of Wassick wherein said controller is configured to determine a predicted steady state temperature within said housing, and wherein said controller is configured to vary said conveyor speed based on the predicted steady state temperature because Wassick teaches how to “optimize the control methodology by anticipating future process events or states and selecting the most beneficial set of control changes” [Wassick, Col. 1, lines 60-62].
Regarding claim 11, the modified Witt discloses the control system controller configured substantially as set forth with respect to claim 4 above.
Regarding claim 13, the modified Witt discloses the control system controller configured substantially as set forth with respect to claim 6 above.
Regarding claim 18, the modified Witt discloses the method (that which the control system is configured to perform) substantially with respect to claim 4 above.
Regarding claim 20, the modified Witt discloses the method (that which the control system is configured to perform) substantially with respect to claim 6 above.
Claims 7, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Hara as applied to claim 1 or 8 above, and further in view of Yazvin et al. (U.S. Patent No. 10,660,466, hereinafter “Yazvin”).
Regarding claims 7 and 26, Witt in view of Hara teaches the invention as set forth above; except wherein said controller is configured to vary said conveyor speed based on at least one of (c) a type of the food products being heated, and (d) specifications of the toaster.
Yazvin teaches a “conveyor toaster” [Abstract, line 1] and “toasters which are adjustable to accommodate toasting of a variety of food products” [Col. 1, lines 14-16] wherein said controller is configured to vary said conveyor speed based on a type of the food products being heated (Col. 9, lines 40-67 “The processor 96 is further connected to one or more input devices 114 which are used to exemplarily input a type of food product to be toasted and/or to input specific controls or instructions for future toasting of food products. A keyboard/touchscreen interface...exemplarily a touch-sensitive display 20, may be used to select a variety of food products the dimensions, qualities, and toasting requirements of which are stored in a food product database 116... user interface on the touch-sensitive display 20 exemplarily is configured to receive user control inputs for conveyor belt speed... user interface may present and enable user selection of a variety of preset toasting configurations. In embodiments, these may be common setting combinations of temperature and speed... preset configurations may identify particular bread types (e.g. bun, bagel, English muffin, toast). Each of these bread types may have a particular combination of one or more of... conveyor speed...for desired toasting of that particular baked product”; Col. 11, lines 2-4 “the processor 96 may adjust the conveyor speed 126, for example by operating one or more of the drive motors 38 to a predetermined speed”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Witt in view of Hara with the teachings of Yazvin such Yazvin, Col. 10, lines 59-62].
Regarding claim 14, the modified Witt discloses the control system with controller configured substantially as set forth with respect to claim 7 above.
Claims 7, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Hara as applied to claim 1 or 8 above, and further in view of Wiker (US 2011/0048244 A1).
Regarding claims 7 and 27, Witt in view of Hara teaches the invention as set forth above; except wherein said controller is configured to vary said conveyor speed based on at least one of, (c) a type of the food products being heated, and (d) specifications of the toaster.
Wiker teaches, in a cooking apparatus having a conveyor and motor, the controller being configured to vary conveyor speed based on specifications of the toaster [the controller 42 can “start, stop, speed up or slow down the conveyor 22” based upon specifications of the toaster including a predetermined period of time passing; Wiker Par. 0020]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Witty by configuring the toaster to vary controller speed based on specifications of the toaster as taught by Wiker in order to allow the cooking time/amount to be customized.
Regarding claim 14, the modified Witt discloses the control system with controller configured substantially as set forth with respect to claim 7 above.
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. Applicant argues that Harris fails using the derivative to determine if a change in an amount of food products being heated has occurred by comparing the derivative to a threshold. However, Hara has been used in place of Harris, rendering arguments against Harris moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIN E MCGRATH/Examiner, Art Unit 3761